DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 5-10, 12-16, 19-24, & 26-35 were previously pending in this application.  The amendment filed 30 August 2022 has been entered and the following has occurred: Claims 1, 10, & 24 have been amended.  No Claims have been added or cancelled.
Claims 1, 5-10, 12-16, 19-24, & 26-35 remain pending in this application.

Claim Objections
Claims 10, 12-16, 19-23, 31, & 34 are objected to because of the following informalities:
Regarding Claim 10, in line 17, the limitation “…the one or more databased comprising…” rather than “…the one or more databases comprising…”
Regarding Claims 12-16, 19-23, 31, & 34, these Claims are dependent from objected, independent Claim 10 and by virtue of dependency, inherit the deficiencies of independent claim 10.
Appropriate correction is required.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-10, 12-16, 19-24, & 26-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1, 5-9, 10, 12-16, 19-23, 30-31, 33-34) and manufacture (claims 24, 26-29, 32, 35) which recite steps of:
receiving during a dialysis treatment of a dialysis patient, signals comprising indications of parameters of the dialysis treatment of the dialysis patient, the dialysis treatment comprising administering a mediation of the patient according to a treatment plan;
extracting patient data from one or more databases corresponding to a pool of patients having end stage renal disease (ESRD), the pool of patients comprising the dialysis patient;
generating, using the functional status score model and the extracted patient data, a functional status score configured to indicate a current functionality of the dialysis patient, the functional score status model based on monitoring parameters of a population of dialysis patients receiving a minimum number of dialysis treatments over a predetermined time period the functional status score model determined for the population of dialysis patients plotted over time for the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and death;
identifying the dialysis a patient in a subset of the pool of patients having a respective patient functional status score that is lower than a predetermined threshold value and/or a patient functional status score that is trending downwards;
determining an updated dialysis treatment prescription for the dialysis patient based on the functional status score, the updated dialysis treatment plan comprising a change to a prescription for the medication; and
sending commands comprising an indication of the updated dialysis treatment plan and the change to the prescription for the medication, the commands further comprising an indication to automatically provide the updated dialysis treatment prescription to the dialysis patient during the dialysis treatment;
These steps of extracting patient data and parameter data from varying databases and populations of dialysis patients, generating a patient functional status score based on the extracted patient data, identifying a subset of patients having a functional status score that is lower than a predetermined threshold, and identifying an interventional treatment plan or palliative/hospice care for particular dialysis patient and implementing said treatment in the dialysis machine via sending of commands or parameters to said machine, based on the characteristics of matching population/subset parameters, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the extracting patient data and parameter data from varying databases and populations of dialysis patients language, extracting information in the context of this claim encompasses a mental process of the user mentally collecting or noting information.  Similarly, the limitation of predicting a functional status score for a subset of patients, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the identifying the subset of patients from the collected information that have a functional status score that is lower than a threshold language, identifying this subset in the context of this claim encompasses a mental process of the user comparing a predicted score of the subset of patients to a baseline or standard known in the art.  Similarly, the limitation of identifying an interventional treatment plan or palliative/hospice care for particular dialysis patient and implementing said treatment in the dialysis machine via sending of commands or parameters to said machine, based on the characteristics of matching population/subset parameters, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, as typically performed by a doctor or clinician that monitors and recommends patient treatments and implementing said treatments physically on a dialysis machine for the patient to receive a certain treatment based on population and personalized treatment parameters.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Furthermore, given the newly amended limitations of the independent Claims, Methods of Organizing Human Activity seem to also be present.  MPEP 2106.04(a)(2)(II) describes Methods of Organizing Human Activity as it relates to managing personal behavior or relationships or interactions between people.  That is, the recited system seems to manage relations between a patient and a doctor in the form of extracting patient data and parameter data from varying databases and populations of dialysis patients, generating a patient functional status score based on the extracted patient data, identifying a subset of patients having a functional status score that is lower than a predetermined threshold, and identifying an interventional treatment plan or palliative/hospice care for particular dialysis patient and implementing said treatment in the dialysis machine via sending of commands or parameters to said machine, based on the characteristics of matching population/subset parameters.  Therefore, the typical interaction between a dialysis patient receiving a dialysis treatment from a doctor or medical provider is effectively being managed and optimized by the system, eliminating certain relations that would otherwise occur between the medical provider and the dialysis patient.  For instance, the MPEP 2106.04(a)(2)(II)(C) specifically sets forth examples of managing personal behavior in a claim including a mental process that a neurologist should follow when testing a patient for nervous system malfunctions thereby optimizing a certain treatment/examination on a patient.  Similarly, the instant set of Claims present limitations relating to optimizing the dialysis treatment pathway for a dialysis patient.  Because of this management of personal behavior or relationships or interactions between the patient and the medical provider, the Claims, under broadest reasonable interpretation recite an abstract idea, i.e. Methods of Organizing Human Activity.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 5-9, 12-16, 19-23, & 26-35, reciting particular aspects of how determining an appropriate treatment or collecting certain patient information/data may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a predictive/functional status score model, an integrated care system, a dialysis treatment machine, a database, commands, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0065]-[0066], [0089]-[0093], [0119], [0104]-[0106], [0151] respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of extracting patient and/or population data and parameters from a database amounts to mere data gathering, recitation of using the extracted patient/population data to generate a functional status score, identifying a plurality of patient that have a functional status score that is lower than a predetermined threshold value, plotting a functional status score over one or more dialysis events, determining an updated dialysis treatment prescription based on the functional status score amounts to selecting a particular data source or type of data to be manipulated, recitation of providing or sending instructions to a dialysis device for implementing a treatment plan to the identified plurality of patients amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of ESRD, interventional treatment plans or palliative/hospice care, renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and dialysis treatment, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5-9, 12-16, 19-23, & 26-35, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 5-9, 13-14, 19-23 & 27-28, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 6, 12, 15-16, 25-26, & 29, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 7-8, 16, 21-22 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as extracting patient and/or population data/parameters from one or more databases, such as over communication or network means, providing the updated dialysis treatment prescriptions to a dialysis machine such as via providing computerized instructions, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); using a predictive model to generate a respective patient functional status score and comparing this functional status score to a predetermined threshold or determining the functional status score is trending downwards, the functional status score model determined for the population of dialysis patients, plotting the functional status score over one or more of dialysis events, optimizing a treatment regimen given the functional status score model, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); determining or updating a treatment regimen based on functional status score(s), updating dialysis treatment prescription or the dialysis patient based on the functional status score, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing patient and/or population data into one or more databases, storing one or more patient functional status scores, storing a predictive or functional status score model, storing a subset of the pool of patients having a status score lower than a predetermined threshold, storing a treatment plan and/or palliative/hospice care plan, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5-9, 12-16, 19-23, & 26-35, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 5-10, 13, 14, 19-23, 25, 27-28, & 30-32 which recite various implementations of the system transmitting data from a population and ESRD patient(s), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 15-16, 26, 29, & 33-35, reciting various aspects of mathematical population trending, patterns, etc. of received patient data and comparing analyzed ESRD patient data to population trends for purposes of refining treatment, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 12, 14, 19, 20 & 25-26 updating functional scores, treatments, or care records based upon received and analyzed data, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 5-8, 11-13, 19-23, 25-28 which discloses storing computerized instructions, patient population data and trends, ESRD patient(s) information, treatment information, etc. e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.




















Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-10, 12-16, 19-24, & 26-35 are rejected under 35 U.S.C. 103 as being unpatentable by Couchoud et al. (“Development of a Risk Stratification Algorithm to Improve Patient Centered Care and Decision Making for Incident Elderly Patients with End-Stage Renal Disease”) in view of Soykan et al. (U.S. Patent Publication No. 2015/0149096)

Claim 1 –
Regarding Claim 1, Couchoud discloses a method of treating a dialysis patient, the method comprising, via an integrated care system:
extracting patient data from one or more databases corresponding to a pool of patients having end stage renal disease (ESRD) (See Couchoud pp. 1179, Par 2 and Couchoud pp. 1179 “Results” which discloses the author deciding to improve previous prognostic score by specifically choosing to focus on very early mortality in ESRD patients undergoing renal replacement therapy (RRT) and therefore using information from the renal epidemiology and information network (REIN) registry of RRT patients to develop a prognostic screening tool to identify patients in need of a specific patient-centered care; Further, in the abstract on pp. 1178 and “Results” on pp. 1179 of Couchoud, the study is further specified to include 24,348 patients from the French REIN registry, constituting a database, who began dialysis as treatment for ESRD; See Couchoud “Population” subsection of “Materials and Methods” on pp. 1184), 
generating, using a functional status score model and the extracted patient data to generate, a respective patient functional status score configured to indicate a current functionality of the dialysis patient (See Couchoud Abstract which discloses the purpose of the study being used to construct an automatic scoring system that identifies various risk scores and subsequent groupings of patients into a risk level, based on where the score falls in comparison to certain score thresholds and analyzed patterns; Further, Couchoud pp. 1179 “Development of a risk score (in the imputed training data sets)” discloses the use of a logistic regression model for calculating risk scores for each of the patients based on patient co-morbidities, the Wald Test, and other risk factors such as in “Data” which describes certain comorbidities that may affect functional status of the patient, therefore the score for any specific patient, past or future, is indicative and comprising functional status of the dialysis patient;
identifying the dialysis patient in a subset of the pool of patients having a respective patient functional status score that is lower than a predetermined threshold value and/or a patient functional status score that is trending downwards (See Couchoud Abstract which discloses identifying risk groups, i.e., a low risk group (risk score under 12 points, 3-month expected mortality under 20%), an intermediate risk group (risk score from 12-16 points, 3-month mortality between 20% and 40%), and a high risk group (risk score over 17 points, 3-month mortality over 40%);  Couchoud pp. 1179 “Development of a risk score (in the imputed training data sets)” discloses the use of a logistic regression model for calculating risk scores for each of the patients based on patient co-morbidities, the Wald Test, and other risk factors such as in “Data” which describes certain comorbidities that may affect functional status of the patient, therefore the score for any specific patient, past or future, is indicative and comprising functional status of the dialysis patient;  See Couchoud Fig. 2 on pp. 1183 which discloses the step of “Score Evaluation” and then the algorithm splitting into 3 blocks, depending on where the risk score falls in comparison to certain thresholds, i.e. low risk = score < 12, intermediate risk = 12 < score < 16, and high risk = score ≥ 17); 
determining an updated dialysis treatment plan for the dialysis patient based on the functional status score (See Couchoud Fig. 2 which specifically shows the step after commencing some type of assessment, approach, or advice and a patient’s preference-shared decision, commencing palliative care, appropriate adapted dialysis care or conventional dialysis or possible renal transplantation and Couchoud “Discussion” P. 1183 which discloses various adapted modalities of dialysis treatments being offered such as short of daily hemodialysis sessions at home or in a nursing home upon determination of a certain functional status score).
As mentioned above, Couchoud does not explicitly recite a “functional status score model” per se, but does mention a risk scoring model that is based on parameters that include the functional status of the patient, such as the risk factors set forth in the “Data” section of Couchoud which describes certain comorbidities that may affect functional status of the patient, therefore the score for any specific patient, past or future, should be indicative and comprising functional status of the dialysis patient.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the risk score model of Couchoud is indicative of a “functional status score model” as well, because Couchoud recognizes the use diseases that alter or affect the patient’s functional status as described in the “Data” section of Couchoud.

As shown above, Couchoud effectively discloses a functional status score model determined for the population of dialysis patients. Additionally, Couchoud “Discussion” P. 1183 effectively discloses various adapted modalities of dialysis treatments being offered such as short or daily hemodialysis sessions at home or in a nursing home upon determination of a certain functional status score or markedly reduced hemodialysis regimen in a dialysis unit,  but does not explicitly disclose the following aspects of the model and system:
receiving, at an integrated care system from a dialysis treatment machine communicatively coupled to the integrated care system during a dialysis treatment of a dialysis patient, signals comprising indications of parameters of the dialysis treatment of the dialysis patient, the dialysis treatment comprising administering a medication to the patient according to a treatment plan;
the pool of patients comprising the dialysis patient;
the functional status score model based on monitoring parameters of a population of dialysis treatments over a predetermined time period, the functional status score model determined for the population of dialysis patients, plotted over time for the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and death;
the updated dialysis treatment plan comprising a change to a prescription for the medication; 
sending, to the dialysis treatment machine, commands comprising an indication of the updated dialysis treatment plan and the change to the prescription for the medication, the commands further comprising an indication to automatically provide the updated dialysis treatment prescription to dialysis patient during the dialysis treatment.
Therefore, Soykan discloses the pool of patients comprising the dialysis patient (See Soykan Par [0003], [0284], [0309] which disclose connecting patient data to an EMR providing historical data to assist in future dialysis sessions such as for a particular patient as well as utilizing parameters/models that are initialized from a population or other patients that have been previously analyzed such as seen in Soykan Par [0034] & [0268]), updated dialysis treatment plan comprising a change to a prescription for the medication (See Soykan Par [0150] & [0152] which discloses a dialysis parameter being related to fluid removal prescription such as a dialysis session prescription and a dialysis session prescription specifically including the amount of fluid removed, the dialysate composition, the rate of fluid removal, the length of the dialysis session, the frequency of dialysis session or any other parameter used for one or more dialysis sessions of a patient; See Soykan Par [0285] which discloses the system being able to analyze the collected data and provide or recommend adjustment of a patient's dialysis prescription), receiving, at an integrated care system from a dialysis treatment machine communicatively coupled to the integrated care system during a dialysis treatment of a dialysis patient, signals comprising indications of parameters of the dialysis treatment of the dialysis patient, the dialysis treatment comprising administering a medication to the patient according to a treatment plan (See Soykan Par [0295], [0302], [0340] which discloses the system being communicatively coupled to a computer, the computer of which can automatically adjust the rate of fluid removal to account for specific patient outcomes, risk, and/or function at the dialysis system/machine; See Soykan Par [0150] & [0152] which discloses a dialysis parameter being related to fluid removal prescription such as a dialysis session prescription and a dialysis session prescription specifically including the amount of fluid removed, the dialysate composition, the rate of fluid removal, the length of the dialysis session, the frequency of dialysis session or any other parameter used for one or more dialysis sessions of a patient; See Soykan Par [0285] which discloses the system being able to analyze the collected data and provide or recommend adjustment of a patient's dialysis prescription), the functional status score model based on monitoring parameters of a population of dialysis treatments over a predetermined time period, the functional status score model determined for the population of dialysis patients, plotted over time for the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and/or death (See Soykan Par [0002] & [0058] which defines one or more dialysis session parameters than can be adjusted to improve specific medical outcomes, risk, and/or function of the patient; See Soykan Par [0213] which discloses one or more physiological parameters of kidney function being measured to provide an input of information into the methods described for calculating specific patient outcomes, risk, and/or function, e.g. arrythmia risk; See Soykan Par [0313]-[0315] & Fig. 24 which discloses showing a distribution model of relative risk or relative kidney function or progressive illness (in the form of risk of arrythmia) of the patient or multiple patients during the dialytic week (a week of receiving dialysis treatment) and specifically shows said risk, outcomes, or function of the patient with respect to time, specifically timing of dialysis, e.g. hours from start of last hemodialysis session; See Soykan Par 0139] which discloses a chart being used to describe a diagram, plot, graph, or visual representation of data of any kind and Soykan Par [0288] which further discloses graphing over time,  a dialysis session and/or the time a patient spends in arrythmia; See Soykan Par [0150] & [0152] which discloses a dialysis parameter being related to fluid removal prescription such as a dialysis session prescription and a dialysis session prescription specifically including the amount of fluid removed, the dialysate composition, the rate of fluid removal, the length of the dialysis session, the frequency of dialysis session or any other parameter used for one or more dialysis sessions of a patient; See Soykan Par [0317] & Fig. 24 which discloses multiple aspects and/or results of hospitalization and death over the dialytic week in USRDS hemodialysis patient such as time elapsed and makes mention of transplantation on variation in the risk of sudden cardiac death in ESRD patients) and sending, to the dialysis treatment machine, commands comprising an indication of the updated dialysis treatment plan and the change to the prescription for the medication, the commands further comprising an indication to automatically provide the updated dialysis treatment prescription to dialysis patient during the dialysis treatment (See Soykan Par [0002] & [0058] which defines one or more dialysis session parameters than can be adjusted to improve specific medical outcomes, risk, and/or function of the patient; See Soykan Par [0150] & [0152] which discloses a dialysis parameter being related to fluid removal prescription such as a dialysis session prescription and a dialysis session prescription specifically including the amount of fluid removed, the dialysate composition, the rate of fluid removal, the length of the dialysis session, the frequency of dialysis session or any other parameter used for one or more dialysis sessions of a patient; See Soykan Par [0285] which discloses the system being able to analyze the collected data and provide or recommend adjustment of a patient's dialysis prescription; See Soykan Par [0295], [0302], [0340] which discloses the system being communicatively coupled to a computer, the computer of which can automatically send instructions to adjust the rate of fluid removal to account for specific patient outcomes, risk, and/or function at the dialysis system/machine).  The disclosure of Soykan is directly applicable to the disclosure of Couchoud because both disclosures share limitations and capabilities, namely, they are both directed towards monitoring patient(s), such as patient(s) that may be candidate(s) to receive dialysis, determining the function level, risk level, and/or outcomes of patient(s) based on monitored health parameters collected from the specific patients, and implementing a certain treatment pathway in response to said determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Couchoud which discloses a functional status score model being determined for the population of dialysis patients and various adapted modalities of dialysis treatments being offered such as short or daily hemodialysis sessions at home or in a nursing home upon determination of a certain functional status score to further specifically include the dialysis patient in the pool of patients, updating a dialysis treatment or prescription, and the functional status score determined for the patient, plotted over time, such as during the time of one or more of the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and/or death and the integrated care system communicatively coupled to at least one dialysis machine and operative to automatically provide the updated dialysis treatment prescription to the at least one dialysis machine, as disclosed by Soykan.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Couchoud to further specifically include the dialysis patient in the pool of patients used for receiving data for creating a functional status score/model because this allows to assist in future dialysis sessions for said dialysis patient such by utilizing parameters/models that are initialized from a population or other patients that have been previously analyzed and subsequently performing optimization for each future dialysis session based on the dialysis patient’s personalized data, which is understood to thereby create a functional status score/model that is more tailored towards that specific dialysis patient (See Soykan Par [0003], [0034] & [0268], [0284], & [0309]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Couchoud to further specifically include updating a dialysis treatment such as the prescription for medication for the dialysis patient in order to effectuate specially adapted dialysis systems for the specific dialysis patients and impacting said patients physiological response to the dialysis treatment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Couchoud to further specifically include a functional status score determined for the patient, plotted over time, such as during the time of one or more of the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and/or death, as disclosed by Soykan, because plotting the functional score over time, such as during a dialysis event allows for the ability to visualize patient parameters, analysis, and results during the specified dialysis event which can further enable the health care provider to identify causes of fluid accumulation (See Soykan Par [0302] & [0313]-[0315]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Couchoud to specifically include communicatively coupling the integrated care system to at least one dialysis machine to automatically provide the updated dialysis treatment, as disclosed by Soykan, because this allows for a computer system to substantially automate and computerize the analysis of patient health parameters and modifying dialysis therapy parameters based on the analyses performed, as well as automatic recording and transmission of recorded/analyzed data for further optimizing of dialysis treatments (See Soykan Par [0302] & [0340]).

Claim 5 –
Regarding Claim 5, Couchoud and Soykan disclose the method of Claim 1 in its entirety.  Couchoud further discloses a method, wherein:
the extracted patient data includes a combination of physician notes, laboratory values, and patient demographics (See Couchoud Tables 1 & 2 on pp. 1180 which discloses a plurality of lab values such as Albuminemia (g/L),  and patient demographics (including gender and age), and the broadest reasonable interpretation of physician notes includes reporting by the physician as to whether the patient has varying conditions such as “congestive heart failure”, “peripheral vascular disease”, “mobility”, etc., which is also found in Tables 1 & 2).

Claim 6 –
Regarding Claim 6, Couchoud and Soykan disclose the method of Claim 1 in its entirety.  Couchoud further discloses a method, wherein:
the extracted patient data includes notes entered by a medical professional (See Couchoud Tables 1 & 2 on pp. 1180-1181 which discloses a plurality of lab values such as Albuminemia (g/L),  and patient demographics (including gender and age), and the broadest reasonable interpretation of physician notes includes reporting by the physician as to whether the patient has varying conditions such as “congestive heart failure”, “peripheral vascular disease”, “mobility”, etc., which is also found in Tables 1 & 2), the notes being converted into an associated numerical value (See Tables 1 & 2 which concerts these associated “physician notes” into a univariate association unadjusted odds ratio or associated numerical value).

Claim 7 –
Regarding Claim 7, Couchoud and Soykan disclose the method of Claim 1 in its entirety.  Couchoud further discloses a method, wherein:
the extracted patient data includes a patient’s lab values including one of a patient’s albumin level, a patient’s body mass index, a patient’s hemoglobin levels, a patient’s phosphorus levels, or a patient’s glucose level, or combinations thereof (See Couchoud Tables 1 and 2 on pp. 1180-1181 which discloses the lab values of the patient’s albumin levels and a patient’s BMI both being present in the patient data).

Claim 8 –
Regarding Claim 8, Couchoud and Soykan disclose the method of Claim 1 in its entirety.  Couchoud further discloses a method, wherein:
the extracted patient data includes one of a patient’s age, a patient’s body mass index, a patient’s cancer diagnosis, a patient’s required assistance levels of daily living, a patient’s cognitive status, a patient’s discharge location, a patient’s ambulation complaint, a patient’s shortness of breath, a patient’s do not resuscitate order, or combinations thereof (See Couchoud Tables 1 and 2 on pp. 1180-1181 which discloses the lab values of the patient’s albumin levels and a patient’s BMI both being present in the patient data, whether the patient has cancer, cognitive disorders, levels of mobility/daily living, etc.)

Claim 9 –
Regarding Claim 9, Couchoud and Soykan disclose the method of Claim 1 in its entirety.  Couchoud further discloses a method, wherein:
the extracted patient data includes subjective parameters selected from one of a patient’s relationship with the clinic staff, ambulatory assistance, a patient’s demeanor, ability for patient to assess, a patient’s behavior, a patient’s hygiene, or combinations thereof (See Couchoud Tables 1 and 2 pp. 1180-1181 which discloses the levels of mobility, such as ambulatory assistance, assistance for transfer, walking without help, etc., Couchoud pp. 1181-1182 also discloses the observation of functional status such as the patient’s ability to function or mental health status and associated behavior, i.e., psychosocial, spiritual, etc.).

Claim 10 –
Regarding Claim 10, Couchoud and Soykan disclose a method if treating a dialysis patient, the method comprising, via an integrated care system:
recording the parameters of the population of dialysis patients (See Couchoud abstract which discloses monitoring patients and symptoms to calculate risk scores based on certain parameters that are measured within the patient and recorded in the French national renal epidemiology and information network (REIN) which contains data from a population of dialysis patients) in one or more databases coupled to the integrated care system, the one or more databases comprising indications of population parameters for the population of dialysis patients (See Couchoud abstract which discloses monitoring patients and symptoms to calculate risk scores based on certain parameters that are measured within the patient and recorded in the French national renal epidemiology and information network (REIN), if this is not enough, see Soykan Par [0267]-[0268] which specifically states a database containing transmission from patients with implantable medical devices were used such that certain aspects or population parameters are used for determined of a dialysis model);
generating, using a functional status score model with the population parameters, a functional status score for a one patient of the population of dialysis patients (While not “functional status score model” per se, the broadest reasonable interpretation of a “functional status score model” is a calculated score or model that determines the “functional status” of a patient which is based on monitoring parameters of a patient population, therefore see Couchoud pp. 1179 “Development of a risk score (in the imputed training data sets)” discloses the use of a logistic regression model for calculating risk scores for each of the patients;  See Couchoud Abstract which discloses the purpose of the study being used to construct an automatic scoring system that identifies various risk scores and subsequent groupings of patients into a risk level, based on where the score falls in comparison to certain score thresholds and analyzed patterns; Further, Couchoud pp. 1179 “Development of a risk score (in the imputed training data sets)” discloses the consideration of other risk factors such as in “Data” which describes certain comorbidities that may affect functional status of the patient, therefore the score for any specific patient, past or future, is understood to be indicative of and comprising a functional status of the dialysis patient),
the functional status score model configured to indicate a current functionality of the dialysis patient (See Couchoud Abstract which discloses the purpose of the study being used to construct an automatic scoring system that identifies various risk scores and subsequent groupings of patients into a risk level, based on where the score falls in comparison to certain score thresholds and analyzed patterns; Further, Couchoud pp. 1179 “Development of a risk score (in the imputed training data sets)” discloses the use of a logistic regression model for calculating risk scores for each of the patients based on patient co-morbidities, the Wald Test, and other risk factors such as in “Data” which describes certain comorbidities that may affect functional status of the patient, therefore the score for any specific patient, past or future, is indicative and comprising functional status of the dialysis patient);
determining whether the functional status score is less than or equal to a predetermined threshold value and/or that the functional status score is trending downwards (See Couchoud Abstract which discloses identifying risk groups, i.e., a low risk group (risk score under 12 points, 3-month expected mortality under 20%), an intermediate risk group (risk score from 12-16 points, 3-month mortality between 20% and 40%), and a high risk group (risk score over 17 points, 3-month mortality over 40%);  See Couchoud Fig. 2 on pp. 1183 which discloses the step of “Score Evaluation” and then the algorithm splitting into 3 blocks, depending on where the risk score falls in comparison to certain thresholds, i.e. low risk = score < 12, intermediate risk = 12 < score < 16, and high risk = score ≥ 17; See Couchoud Fig. 2 which discloses after determining where the risk score falls in comparison to certain thresholds, and depending on the severity of the risk score, commencing rapid, comprehensive assessment, multidisciplinary approach, and other advice in order to increase the risk or incorporated functional status of the patient);
determining an updated dialysis treatment prescription for the one patient based on the functional status score (See Couchoud Fig. 2 which specifically shows the step after commencing some type of assessment, approach, or advice and a patient’s preference-shared decision, commencing palliative care, appropriate adapted dialysis care or conventional dialysis or possible renal transplantation and Couchoud “Discussion” P. 1183 which discloses various adapted modalities of dialysis treatments being offered such as short of daily hemodialysis sessions at home or in a nursing home upon determination of a certain functional status score).
As mentioned above, Couchoud does not explicitly recite a “functional status score model” per se, but does mention a risk scoring model that is based on parameters that include the functional status of the patient, such as the risk factors set forth in the “Data” section of Couchoud which describes certain comorbidities that may affect functional status of the patient, therefore the score for any specific patient, past or future, should be indicative and comprising functional status of the dialysis patient.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the risk score model of Couchoud is indicative of a “functional status score model” as well, because Couchoud recognizes the use diseases that alter or affect the patient’s functional status as described in the “Data” section of Couchoud.

As shown above, Couchoud effectively discloses a functional status score model determined for the population of dialysis patients. Additionally, Couchoud “Discussion” P. 1183 effectively discloses various adapted modalities of dialysis treatments being offered such as short or daily hemodialysis sessions at home or in a nursing home upon determination of a certain functional status score or markedly reduced hemodialysis regimen in a dialysis unit,  but does not explicitly disclose the following aspects of the model and system:
receiving, at an integrated care system from a dialysis treatment machine communicatively coupled to the integrated care system during a dialysis treatment of a dialysis patient, signals comprising indications of parameters of the dialysis treatment of the dialysis patient, the dialysis treatment comprising administering a medication to the patient according to a treatment plan;
the pool of patients comprising the dialysis patient;
the functional status score model based on monitoring parameters of a population of dialysis treatments over a predetermined time period, the functional status score model determined for the population of dialysis patients, plotted over time for the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and/or death;
the updated dialysis treatment plan comprising a change to a prescription for the medication; 
sending, to the dialysis treatment machine, commands comprising an indication of the updated dialysis treatment plan and the change to the prescription for the medication, the commands further comprising an indication to automatically provide the updated dialysis treatment prescription to dialysis patient during the dialysis treatment.
Therefore, Soykan discloses the pool of patients comprising the dialysis patient (See Soykan Par [0003], [0284], [0309] which disclose connecting patient data to an EMR providing historical data to assist in future dialysis sessions such as for a particular patient as well as utilizing parameters/models that are initialized from a population or other patients that have been previously analyzed such as seen in Soykan Par [0034] & [0268]), updated dialysis treatment plan comprising a change to a prescription for the medication (See Soykan Par [0150] & [0152] which discloses a dialysis parameter being related to fluid removal prescription such as a dialysis session prescription and a dialysis session prescription specifically including the amount of fluid removed, the dialysate composition, the rate of fluid removal, the length of the dialysis session, the frequency of dialysis session or any other parameter used for one or more dialysis sessions of a patient; See Soykan Par [0285] which discloses the system being able to analyze the collected data and provide or recommend adjustment of a patient's dialysis prescription), receiving, at an integrated care system from a dialysis treatment machine communicatively coupled to the integrated care system during a dialysis treatment of a dialysis patient, signals comprising indications of parameters of the dialysis treatment of the dialysis patient, the dialysis treatment comprising administering a medication to the patient according to a treatment plan (See Soykan Par [0295], [0302], [0340] which discloses the system being communicatively coupled to a computer, the computer of which can automatically adjust the rate of fluid removal to account for specific patient outcomes, risk, and/or function at the dialysis system/machine; See Soykan Par [0150] & [0152] which discloses a dialysis parameter being related to fluid removal prescription such as a dialysis session prescription and a dialysis session prescription specifically including the amount of fluid removed, the dialysate composition, the rate of fluid removal, the length of the dialysis session, the frequency of dialysis session or any other parameter used for one or more dialysis sessions of a patient; See Soykan Par [0285] which discloses the system being able to analyze the collected data and provide or recommend adjustment of a patient's dialysis prescription), the functional status score model based on monitoring parameters of a population of dialysis treatments over a predetermined time period, the functional status score model determined for the population of dialysis patients, plotted over time for the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and/or death (See Soykan Par [0002] & [0058] which defines one or more dialysis session parameters than can be adjusted to improve specific medical outcomes, risk, and/or function of the patient; See Soykan Par [0213] which discloses one or more physiological parameters of kidney function being measured to provide an input of information into the methods described for calculating specific patient outcomes, risk, and/or function, e.g. arrythmia risk; See Soykan Par [0313]-[0315] & Fig. 24 which discloses showing a distribution model of relative risk or relative kidney function or progressive illness (in the form of risk of arrythmia) of the patient or multiple patients during the dialytic week (a week of receiving dialysis treatment) and specifically shows said risk, outcomes, or function of the patient with respect to time, specifically timing of dialysis, e.g. hours from start of last hemodialysis session; See Soykan Par 0139] which discloses a chart being used to describe a diagram, plot, graph, or visual representation of data of any kind and Soykan Par [0288] which further discloses graphing over time,  a dialysis session and/or the time a patient spends in arrythmia; See Soykan Par [0150] & [0152] which discloses a dialysis parameter being related to fluid removal prescription such as a dialysis session prescription and a dialysis session prescription specifically including the amount of fluid removed, the dialysate composition, the rate of fluid removal, the length of the dialysis session, the frequency of dialysis session or any other parameter used for one or more dialysis sessions of a patient; See Soykan Par [0317] & Fig. 24 which discloses multiple aspects and/or results of hospitalization and death over the dialytic week in USRDS hemodialysis patient such as time elapsed and makes mention of transplantation on variation in the risk of sudden cardiac death in ESRD patients) and sending, to the dialysis treatment machine, commands comprising an indication of the updated dialysis treatment plan and the change to the prescription for the medication, the commands further comprising an indication to automatically provide the updated dialysis treatment prescription to dialysis patient during the dialysis treatment (See Soykan Par [0002] & [0058] which defines one or more dialysis session parameters than can be adjusted to improve specific medical outcomes, risk, and/or function of the patient; See Soykan Par [0150] & [0152] which discloses a dialysis parameter being related to fluid removal prescription such as a dialysis session prescription and a dialysis session prescription specifically including the amount of fluid removed, the dialysate composition, the rate of fluid removal, the length of the dialysis session, the frequency of dialysis session or any other parameter used for one or more dialysis sessions of a patient; See Soykan Par [0285] which discloses the system being able to analyze the collected data and provide or recommend adjustment of a patient's dialysis prescription; See Soykan Par [0295], [0302], [0340] which discloses the system being communicatively coupled to a computer, the computer of which can automatically send instructions to adjust the rate of fluid removal to account for specific patient outcomes, risk, and/or function at the dialysis system/machine).  The disclosure of Soykan is directly applicable to the disclosure of Couchoud because both disclosures share limitations and capabilities, namely, they are both directed towards monitoring patient(s), such as patient(s) that may be candidate(s) to receive dialysis, determining the function level, risk level, and/or outcomes of patient(s) based on monitored health parameters collected from the specific patients, and implementing a certain treatment pathway in response to said determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Couchoud which discloses a functional status score model being determined for the population of dialysis patients and various adapted modalities of dialysis treatments being offered such as short or daily hemodialysis sessions at home or in a nursing home upon determination of a certain functional status score to further specifically include the dialysis patient in the pool of patients, updating a dialysis treatment or prescription, and the functional status score determined for the patient, plotted over time, such as during the time of one or more of the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and/or death and the integrated care system communicatively coupled to at least one dialysis machine and operative to automatically provide the updated dialysis treatment prescription to the at least one dialysis machine, as disclosed by Soykan.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Couchoud to further specifically include the dialysis patient in the pool of patients used for receiving data for creating a functional status score/model because this allows to assist in future dialysis sessions for said dialysis patient such by utilizing parameters/models that are initialized from a population or other patients that have been previously analyzed and subsequently performing optimization for each future dialysis session based on the dialysis patient’s personalized data, which is understood to thereby create a functional status score/model that is more tailored towards that specific dialysis patient (See Soykan Par [0003], [0034] & [0268], [0284], & [0309]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Couchoud to further specifically include updating a dialysis treatment such as the prescription for medication for the dialysis patient in order to effectuate specially adapted dialysis systems for the specific dialysis patients and impacting said patients physiological response to the dialysis treatment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Couchoud to further specifically include a functional status score determined for the patient, plotted over time, such as during the time of one or more of the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and/or death, as disclosed by Soykan, because plotting the functional score over time, such as during a dialysis event allows for the ability to visualize patient parameters, analysis, and results during the specified dialysis event which can further enable the health care provider to identify causes of fluid accumulation (See Soykan Par [0302] & [0313]-[0315]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Couchoud to specifically include communicatively coupling the integrated care system to at least one dialysis machine to automatically provide the updated dialysis treatment, as disclosed by Soykan, because this allows for a computer system to substantially automate and computerize the analysis of patient health parameters and modifying dialysis therapy parameters based on the analyses performed, as well as automatic recording and transmission of recorded/analyzed data for further optimizing of dialysis treatments (See Soykan Par [0302] & [0340]).

Claim 12 –
Regarding Claim 12, Couchoud and Soykan disclose the method of Claim 10 in its entirety.  Couchoud further discloses a method, comprising:
processing the one or more patient parameters into one or more suitable forms includes comprising at least one of:
assigning a numerical value to one or more patient’s parameters (See Tables 1 & 2 which concerts patient parameters into univariate association unadjusted odds ratios or associated numerical values to be used for the univariate model), and
calculating a Z-score calculation (See Couchoud Tables 1 & 2 on pp. 1180-1181 which specifically discloses the parameters being converted into univariate associated unadjusted odds ratio at a confidence interval or 95%.  In the field of statistics, calculating confidence intervals inherently includes a Z-score calculation).

Claim 13 –
Regarding Claim 13, Couchoud and Soykan disclose the method of Claim 10 in its entirety.  Couchoud further discloses a method, wherein:
the one or more patient parameters includes first, second, and third types of data (See Couchoud Tables 1 & 2 on pp. 1180-1181 which specifically discloses multiple types of parameters, in this case, more than 3, that are used in the model for determining a risk score).

Claim 14 –
Regarding Claim 14, Couchoud and Soykan disclose the method of Claim 13 in its entirety.  Couchoud further discloses a method, wherein:
the first type of patient data is assigned a numerical value by a healthcare professional (See Couchoud Tables 1 & 2 on pp. 1180-1181 which discloses a plurality of lab values such as Albuminemia (g/L), which is indicative of an aggregated raw value);
the second type of patient data is provided as an aggregated raw value (See Couchoud Tables 1 & 2 on pp. 1180-1181 which discloses a plurality of lab values such as Albuminemia (g/L), which is indicative of an aggregated raw value); and
the third type of patient data is a Z-score calculation (See Couchoud Tables 1 & 2 on pp. 1180-1181 which specifically discloses the parameters being converted into univariate associated unadjusted odds ratio at a confidence interval or 95%.  In the field of statistics, calculating confidence intervals inherently includes a Z-score calculation).

Claim 15 –
Regarding Claim 15, Couchoud and Soykan disclose the method of Claim 14 in its entirety.  Couchoud further discloses a method, wherein:
further comprising calculating a mean value of the first, second, and third types of patient data (See Figure 1 of Couchoud on pp. 1182 which shows that the mean mortality rate is calculated for the patients; Additionally, the “Results” section of Couchoud on pp. 1179 specifically discloses the mean c-statistic or mean risk score being calculated for each of the data sets;  Further, see Couchoud Tables 1 & 2 on pp. 1180-1181 which specifically discloses the parameters being converted into univariate associated unadjusted odds ratio at a confidence interval or 95%.  In the field of statistics, calculating confidence intervals inherently includes a Z-score calculation and averaging those Z-scores to determine a range that the set of variables falls within).

Claim 16 –
Regarding Claim 16, Couchoud and Soykan disclose the method of Claim 10 in its entirety.  Couchoud discloses a method, further comprising:
generating a report including the patient’s functional status score (See Couchoud Table 3 on pp. 1182 which shows a report that ranks the pool of patients according to the functional status score, including a 95% confidence interval three-month mortality rate); and
transmitting the report to a care navigation unit for follow up and treatment recommendations (Under the broadest reasonable interpretation, transmitting can entail simply sending or providing the report to a care navigation unit; See Couchoud pp. 1182-1183 which discusses Fig. 2 in detail such as the specific steps of risk stratification and results of this evaluation, and setting up a tailored strategy of care, in which dialysis may or may not be considered a reasonable option, and after analysis of which risk category the patient falls into, depending on severity, sending these results to one or more geriatric doctors to possibly suggest intervention by mobile geriatric units from outpatient geriatric services to provide dialysis units at home).

Claim 19 –
Regarding Claim 19, Couchoud and Soykan disclose the method of Claim 10 in its entirety.  Couchoud further discloses a method, wherein:
the one or more patient parameters includes a combination of physician notes, laboratory values, and patient demographics (See Couchoud Tables 1 & 2 on pp. 1180 which discloses a plurality of lab values such as Albuminemia (g/L),  and patient demographics (including gender and age), and the broadest reasonable interpretation of physician notes includes reporting by the physician as to whether the patient has varying conditions such as “congestive heart failure”, “peripheral vascular disease”, “mobility”, etc., which is also found in Tables 1 & 2).

Claim 20 –
Regarding Claim 20, Couchoud and Soykan disclose the method of Claim 10 in its entirety.  Couchoud further discloses a method, wherein:
the one or more patient parameters includes notes entered by a medical professional, the notes being converted into an associated numerical value (See Couchoud Tables 1 & 2 on pp. 1180-1181 which discloses a plurality of lab values such as Albuminemia (g/L),  and patient demographics (including gender and age), and the broadest reasonable interpretation of physician notes includes reporting by the physician as to whether the patient has varying conditions such as “congestive heart failure”, “peripheral vascular disease”, “mobility”, etc., which is also found in Tables 1 & 2), the notes being converted into an associated numerical value (See Couchoud Tables 1 & 2 on pp. 1180-1181which concerts these associated “physician notes” into a univariate association unadjusted odds ratio or associated numerical value).


Claim 21 –
Regarding Claim 21, Couchoud and Soykan disclose the method of Claim 10 in its entirety.  Couchoud further discloses a method, wherein:
the one or more patient’s parameters includes a patient’s lab values including one of a patient’s albumin level, a patient’s body mass index, a patient’s hemoglobin levels, a patient’s phosphorus levels, or a patient’s glucose level, or combinations thereof (See Couchoud Tables 1 and 2 on pp. 1180-1181 which discloses the lab values of the patient’s albumin levels and a patient’s BMI both being present in the patient data).

Claim 22 –
Regarding Claim 22, Couchoud and Soykan disclose the method of Claim 10 in its entirety.  Couchoud further discloses a method, wherein:
the one or more patient parameters includes one of a patient’s age, a patient’s body mass index, a patient’s cancer diagnosis, a patient’s required assistance levels of daily living, a patient’s cognitive status, a patient’s discharge location, a patient’s ambulation complaint, a patient’s shortness of breath, a patient’s do not resuscitate order, or combinations thereof (See Couchoud Tables 1 and 2 on pp. 1180-1181 which discloses the lab values of the patient’s albumin levels and a patient’s BMI both being present in the patient data, whether the patient has cancer, cognitive disorders, levels of mobility/daily living, etc.).

Claim 23 –
Regarding Claim 23, Couchoud and Soykan disclose the method of Claim 10 in its entirety.  Couchoud further discloses a method, wherein:
the one or more patient parameters include subject parameters from one of a patient’s relationship with the clinic staff, ambulatory assistance, a patient’s demeanor, ability for patient to assess, a patient’s behavior, a patient’s hygiene, or combinations thereof (See Couchoud Tables 1 and 2 pp. 1180-1181 which discloses the levels of mobility, such as ambulatory assistance, assistance for transfer, walking without help, etc., Couchoud pp. 1181-1182 also discloses the observation of functional status such as the patient’s ability to function or mental health status and associated behavior, i.e., psychosocial, spiritual, etc.).

Claim 24 –
Regarding Claim 24, Couchoud and Soykan disclose a system for determining a functionality level of dialysis patients for assessing parameters and timing of care, the system comprising:
an integrated care system configured to:
extract patient data from one or more databases corresponding to a pool of patients having end stage renal disease (ESRD) (See Couchoud pp. 1179, Par 2 and Couchoud pp. 1179 “Results” which discloses the author deciding to improve previous prognostic score by specifically choosing to focus on very early mortality in ESRD patients undergoing renal replacement therapy (RRT) and therefore using information from the renal epidemiology and information network (REIN) registry of RRT patients to develop a prognostic screening tool to identify patients in need of a specific patient-centered care; Further, in the abstract on pp. 1178 and “Results” on pp. 1179 of Couchoud, the study is further specified to include 24,348 patients from the French REIN registry who began dialysis (as treatment for ESRD); See Couchoud “Population” subsection of “Materials and Methods” on pp. 1184) 
generate, using a functional status score model and the extracted patient data, for each of the patients in the pool of patients, a respective patient functional status score configured to indicate a current functionality of the dialysis patient (the broadest reasonable interpretation of a “functional status score model” is a calculated score or model that determines the “functional status” of a patient which is based on monitoring parameters of a patient population, therefore see Couchoud pp. 1179 “Development of a risk score (in the imputed training data sets)” discloses the use of a logistic regression model for calculating risk scores for each of the patients; See Couchoud “Materials and Methods”, specifically “Population” and “Data” which describes the methodology of including a patient population that was extracted from the French REIN registry to include all ESRD patients on RRT -either dialysis or transplantation and specifically extracting information at dialysis initiation including age, gender, comorbidities, mobility status, body mass index, serum albumin the month preceding dialysis start, and context of first dialysis therefore constituting parameters of a population of dialysis patients that have received at least a first dialysis treatment);
identify the dialysis patient in a subset of the pool of patients having a respective patient functional status score that is lower than a predetermined threshold value and/or a patient functional status score that is trending downwards (See Couchoud Abstract which discloses identifying risk groups, i.e., a low risk group (risk score under 12 points, 3-month expected mortality under 20%), an intermediate risk group (risk score from 12-16 points, 3-month mortality between 20% and 40%), and a high risk group (risk score over 17 points, 3-month mortality over 40%);  Couchoud pp. 1179 “Development of a risk score (in the imputed training data sets)” discloses the use of a logistic regression model for calculating risk scores for each of the patients based on patient co-morbidities, the Wald Test, and other risk factors such as in “Data” certain comorbidities that may affect functional status of the patient, therefore the score for any specific patient, past or future, is indicative and comprising functional status of the dialysis patient;  See Couchoud Fig. 2 on pp. 1183 which discloses the step of “Score Evaluation” and then the algorithm splitting into 3 blocks, depending on where the risk score falls in comparison to certain thresholds, i.e. low risk = score < 12, intermediate risk = 12 < score < 16, and high risk = score ≥ 17); 
determining an updated dialysis treatment plan prescription for the dialysis patient based on the functional status score (See Couchoud Fig. 2 which specifically shows the step after commencing some type of assessment, approach, or advice and a patient’s preference-shared decision, commencing palliative care, appropriate adapted dialysis care or conventional dialysis or possible renal transplantation and Couchoud “Discussion” P. 1183 which discloses various adapted modalities of dialysis treatments being offered such as short of daily hemodialysis sessions at home or in a nursing home upon determination of a certain functional status score).

As mentioned above, Couchoud does not explicitly recite a “functional status score model” per se, but does mention a risk scoring model that is based on parameters that include the functional status of the patient, such as the risk factors set forth in the “Data” section of Couchoud which describes certain comorbidities that may affect functional status of the patient, therefore the score for any specific patient, past or future, should be indicative and comprising functional status of the dialysis patient.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the risk score model of Couchoud is indicative of a “functional status score model” as well, because Couchoud recognizes the use diseases that alter or affect the patient’s functional status as described in the “Data” section of Couchoud.

As shown above, Couchoud effectively discloses a functional status score model determined for the population of dialysis patients. Additionally, Couchoud “Discussion” P. 1183 effectively discloses various adapted modalities of dialysis treatments being offered such as short or daily hemodialysis sessions at home or in a nursing home upon determination of a certain functional status score or markedly reduced hemodialysis regimen in a dialysis unit,  but does not explicitly disclose the following aspects of the model and system:
receiving, at an integrated care system from a dialysis treatment machine communicatively coupled to the integrated care system during a dialysis treatment of a dialysis patient, signals comprising indications of parameters of the dialysis treatment of the dialysis patient, the dialysis treatment comprising administering a medication to the patient according to a treatment plan;
the pool of patients comprising the dialysis patient;
the functional status score model based on monitoring parameters of a population of dialysis treatments over a predetermined time period, the functional status score model determined for the population of dialysis patients, plotted over time for the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and/or death;
the updated dialysis treatment plan comprising a change to a prescription for the medication; 
sending, to the dialysis treatment machine, commands comprising an indication of the updated dialysis treatment plan and the change to the prescription for the medication, the commands further comprising an indication to automatically provide the updated dialysis treatment prescription to dialysis patient during the dialysis treatment.
Therefore, Soykan discloses the pool of patients comprising the dialysis patient (See Soykan Par [0003], [0284], [0309] which disclose connecting patient data to an EMR providing historical data to assist in future dialysis sessions such as for a particular patient as well as utilizing parameters/models that are initialized from a population or other patients that have been previously analyzed such as seen in Soykan Par [0034] & [0268]), updated dialysis treatment plan comprising a change to a prescription for the medication (See Soykan Par [0150] & [0152] which discloses a dialysis parameter being related to fluid removal prescription such as a dialysis session prescription and a dialysis session prescription specifically including the amount of fluid removed, the dialysate composition, the rate of fluid removal, the length of the dialysis session, the frequency of dialysis session or any other parameter used for one or more dialysis sessions of a patient; See Soykan Par [0285] which discloses the system being able to analyze the collected data and provide or recommend adjustment of a patient's dialysis prescription), receiving, at an integrated care system from a dialysis treatment machine communicatively coupled to the integrated care system during a dialysis treatment of a dialysis patient, signals comprising indications of parameters of the dialysis treatment of the dialysis patient, the dialysis treatment comprising administering a medication to the patient according to a treatment plan (See Soykan Par [0295], [0302], [0340] which discloses the system being communicatively coupled to a computer, the computer of which can automatically adjust the rate of fluid removal to account for specific patient outcomes, risk, and/or function at the dialysis system/machine; See Soykan Par [0150] & [0152] which discloses a dialysis parameter being related to fluid removal prescription such as a dialysis session prescription and a dialysis session prescription specifically including the amount of fluid removed, the dialysate composition, the rate of fluid removal, the length of the dialysis session, the frequency of dialysis session or any other parameter used for one or more dialysis sessions of a patient; See Soykan Par [0285] which discloses the system being able to analyze the collected data and provide or recommend adjustment of a patient's dialysis prescription), the functional status score model based on monitoring parameters of a population of dialysis treatments over a predetermined time period, the functional status score model determined for the population of dialysis patients, plotted over time for the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and/or death (See Soykan Par [0002] & [0058] which defines one or more dialysis session parameters than can be adjusted to improve specific medical outcomes, risk, and/or function of the patient; See Soykan Par [0213] which discloses one or more physiological parameters of kidney function being measured to provide an input of information into the methods described for calculating specific patient outcomes, risk, and/or function, e.g. arrythmia risk; See Soykan Par [0313]-[0315] & Fig. 24 which discloses showing a distribution model of relative risk or relative kidney function or progressive illness (in the form of risk of arrythmia) of the patient or multiple patients during the dialytic week (a week of receiving dialysis treatment) and specifically shows said risk, outcomes, or function of the patient with respect to time, specifically timing of dialysis, e.g. hours from start of last hemodialysis session; See Soykan Par 0139] which discloses a chart being used to describe a diagram, plot, graph, or visual representation of data of any kind and Soykan Par [0288] which further discloses graphing over time,  a dialysis session and/or the time a patient spends in arrythmia; See Soykan Par [0150] & [0152] which discloses a dialysis parameter being related to fluid removal prescription such as a dialysis session prescription and a dialysis session prescription specifically including the amount of fluid removed, the dialysate composition, the rate of fluid removal, the length of the dialysis session, the frequency of dialysis session or any other parameter used for one or more dialysis sessions of a patient; See Soykan Par [0317] & Fig. 24 which discloses multiple aspects and/or results of hospitalization and death over the dialytic week in USRDS hemodialysis patient such as time elapsed and makes mention of transplantation on variation in the risk of sudden cardiac death in ESRD patients) and sending, to the dialysis treatment machine, commands comprising an indication of the updated dialysis treatment plan and the change to the prescription for the medication, the commands further comprising an indication to automatically provide the updated dialysis treatment prescription to dialysis patient during the dialysis treatment (See Soykan Par [0002] & [0058] which defines one or more dialysis session parameters than can be adjusted to improve specific medical outcomes, risk, and/or function of the patient; See Soykan Par [0150] & [0152] which discloses a dialysis parameter being related to fluid removal prescription such as a dialysis session prescription and a dialysis session prescription specifically including the amount of fluid removed, the dialysate composition, the rate of fluid removal, the length of the dialysis session, the frequency of dialysis session or any other parameter used for one or more dialysis sessions of a patient; See Soykan Par [0285] which discloses the system being able to analyze the collected data and provide or recommend adjustment of a patient's dialysis prescription; See Soykan Par [0295], [0302], [0340] which discloses the system being communicatively coupled to a computer, the computer of which can automatically send instructions to adjust the rate of fluid removal to account for specific patient outcomes, risk, and/or function at the dialysis system/machine).  The disclosure of Soykan is directly applicable to the disclosure of Couchoud because both disclosures share limitations and capabilities, namely, they are both directed towards monitoring patient(s), such as patient(s) that may be candidate(s) to receive dialysis, determining the function level, risk level, and/or outcomes of patient(s) based on monitored health parameters collected from the specific patients, and implementing a certain treatment pathway in response to said determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Couchoud which discloses a functional status score model being determined for the population of dialysis patients and various adapted modalities of dialysis treatments being offered such as short or daily hemodialysis sessions at home or in a nursing home upon determination of a certain functional status score to further specifically include the dialysis patient in the pool of patients, updating a dialysis treatment or prescription, and the functional status score determined for the patient, plotted over time, such as during the time of one or more of the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and/or death and the integrated care system communicatively coupled to at least one dialysis machine and operative to automatically provide the updated dialysis treatment prescription to the at least one dialysis machine, as disclosed by Soykan.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Couchoud to further specifically include the dialysis patient in the pool of patients used for receiving data for creating a functional status score/model because this allows to assist in future dialysis sessions for said dialysis patient such by utilizing parameters/models that are initialized from a population or other patients that have been previously analyzed and subsequently performing optimization for each future dialysis session based on the dialysis patient’s personalized data, which is understood to thereby create a functional status score/model that is more tailored towards that specific dialysis patient (See Soykan Par [0003], [0034] & [0268], [0284], & [0309]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Couchoud to further specifically include updating a dialysis treatment such as the prescription for medication for the dialysis patient in order to effectuate specially adapted dialysis systems for the specific dialysis patients and impacting said patients physiological response to the dialysis treatment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Couchoud to further specifically include a functional status score determined for the patient, plotted over time, such as during the time of one or more of the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and/or death, as disclosed by Soykan, because plotting the functional score over time, such as during a dialysis event allows for the ability to visualize patient parameters, analysis, and results during the specified dialysis event which can further enable the health care provider to identify causes of fluid accumulation (See Soykan Par [0302] & [0313]-[0315]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Couchoud to specifically include communicatively coupling the integrated care system to at least one dialysis machine to automatically provide the updated dialysis treatment, as disclosed by Soykan, because this allows for a computer system to substantially automate and computerize the analysis of patient health parameters and modifying dialysis therapy parameters based on the analyses performed, as well as automatic recording and transmission of recorded/analyzed data for further optimizing of dialysis treatments (See Soykan Par [0302] & [0340]).

Claim 26 –
Regarding Claim 26, Couchoud and Soykan disclose the system of Claim 24 in its entirety.  Couchoud further discloses a system, wherein the integrated care system is configured to:
process the one or more patient parameters into one or more suitable forms comprising at least one of:
assigning a numerical value to one or more patient’s parameters (See Tables 1 & 2 which concerts patient parameters into univariate association unadjusted odds ratios or associated numerical values to be used for the univariate model), and
calculating a Z-score calculation (See Couchoud Tables 1 & 2 on pp. 1180-1181 which specifically discloses the parameters being converted into univariate associated unadjusted odds ratio at a confidence interval or 95%.  In the field of statistics, calculating confidence intervals inherently includes a Z-score calculation).

Claim 27 –
Regarding Claim 27, Couchoud and Soykan disclose the system of Claim 26 in its entirety.  Couchoud further discloses a system, wherein:
the one or more patient parameters include first, second, and third types of data (See Couchoud Tables 1 & 2 on pp. 1180-1181 which specifically discloses multiple types of parameters, in this case, more than 3, that are used in the model for determining a risk score).

Claim 28 –
Regarding Claim 28, Couchoud and Soykan disclose the system of Claim 27 in its entirety.  Couchoud further discloses a system, wherein:
the first type of patient data is assigned a numerical value by a healthcare professional (See Couchoud Tables 1 & 2 on pp. 1180-1181 which discloses a plurality of lab values such as Albuminemia (g/L), which is indicative of an aggregated raw value);
the second type of patient data is provided as an aggregated raw value (See Couchoud Tables 1 & 2 on pp. 1180-1181 which discloses a plurality of lab values such as Albuminemia (g/L), which is indicative of an aggregated raw value); and
the third type of patient data is a Z-score calculation (See Couchoud Tables 1 & 2 on pp. 1180-1181 which specifically discloses the parameters being converted into univariate associated unadjusted odds ratio at a confidence interval or 95%.  In the field of statistics, calculating confidence intervals inherently includes a Z-score calculation).


Claim 29 –
Regarding Claim 29, Couchoud and Soykan disclose the system of Claim 28 in its entirety.  Couchoud discloses a system, further comprising:
calculating a mean value of the first, second, and third types of patient data (See Figure 1 of Couchoud on pp. 1182 which shows that the mean mortality rate is calculated for the patients; Additionally, the “Results” section of Couchoud on pp. 1179 specifically discloses the mean c-statistic or mean risk score being calculated for each of the data sets;  Further, see Couchoud Tables 1 & 2 on pp. 1180-1181 which specifically discloses the parameters being converted into univariate associated unadjusted odds ratio at a confidence interval or 95%.  In the field of statistics, calculating confidence intervals inherently includes a Z-score calculation and averaging those Z-scores to determine a range that the set of variables falls within).

Claim 30 –
Regarding Claim 30, Couchoud and Soykan disclose the method of Claim 1 in its entirety.  Couchoud further discloses a method, wherein: 
the functional status score determined based on a number of patient events comprising at least one of neurological complaints, muscle weakness complaints, or ambulation complaints (While not “complaints per se”, complaints are interpreted to mean issues or problems with said area, so “neurological complaints” include problems surrounding neurological functions therefore, see Couchoud Table 2 which specifically discloses the number of instances of reported issues with mobility such as needing assistance for transfer, or totally dependent for transfer, and further, severe behavioral disorder relating to neurological issues such as described in “Materials and Methods” “Data”, i.e. dementia, psychosis, or severe neurosis that may affect functional status).

Claim 31 –
Regarding Claim 31, Couchoud and Soykan disclose the method of Claim 10 in its entirety.  Couchoud further discloses a method, wherein:
the functional status score is determined based on a number of patient events comprising at least one of neurological complaints, muscle weakness complaints, or ambulation complaints (While not “complaints per se”, complaints are interpreted to mean issues or problems with said area, so “neurological complaints” include problems surrounding neurological functions therefore, see Couchoud Table 2 which specifically discloses the number of instances of reported issues with mobility such as needing assistance for transfer, or totally dependent for transfer, and further, severe behavioral disorder relating to neurological issues such as described in “Materials and Methods” “Data”, i.e. dementia, psychosis, or severe neurosis that may affect functional status).

Claim 32 –
Regarding Claim 32, Couchoud and Soykan disclose the system of Claim 24 in its entirety.  Couchoud further discloses a system, comprising:
the functional status score is determined based on a number of patient events comprising at least one of neurological complaints, muscle weakness complaints, or ambulation complaints (While not “complaints per se”, complaints are interpreted to mean issues or problems with said area, so “neurological complaints” include problems surrounding neurological functions therefore, see Couchoud Table 2 which specifically discloses the number of instances of reported issues with mobility such as needing assistance for transfer, or totally dependent for transfer, and further, severe behavioral disorder relating to neurological issues such as described in “Materials and Methods” “Data”, i.e. dementia, psychosis, or severe neurosis that may affect functional status).

Claim 33 –
Regarding Claim 33, Couchoud and Soykan disclose the method of Claim 1 in its entirety.  Couchoud further discloses a method, comprising: 
administering the one or more treatment plans to treat the dialysis patient based on a downward trend of the functional status score for the dialysis patient (See Couchoud Abstract which discloses identifying risk groups, i.e., a low risk group (risk score under 12 points, 3-month expected mortality under 20%), an intermediate risk group (risk score from 12-16 points, 3-month mortality between 20% and 40%), and a high risk group (risk score over 17 points, 3-month mortality over 40%);  See Couchoud Fig. 2 on pp. 1183 which discloses the step of “Score Evaluation” and then the algorithm splitting into 3 blocks, depending on where the risk score falls in comparison to certain thresholds, i.e. low risk = score < 12, intermediate risk = 12 < score < 16, and high risk = score ≥ 17; See Couchoud Fig. 2 which discloses after determining where the risk score falls in comparison to certain thresholds, and depending on the severity of the risk score, commencing rapid, comprehensive assessment, multidisciplinary approach, and other advice in order to increase the risk or incorporated functional status of the patient).

Claim 34 –
Regarding Claim 34, Couchoud and Soykan disclose the system of Claim 24 in its entirety.  Couchoud further discloses a system, comprising:
administering the one or more treatment plans to treat the dialysis patient based on a downward trend of the functional status score for the dialysis patient (See Couchoud Abstract which discloses identifying risk groups, i.e., a low risk group (risk score under 12 points, 3-month expected mortality under 20%), an intermediate risk group (risk score from 12-16 points, 3-month mortality between 20% and 40%), and a high risk group (risk score over 17 points, 3-month mortality over 40%);  See Couchoud Fig. 2 on pp. 1183 which discloses the step of “Score Evaluation” and then the algorithm splitting into 3 blocks, depending on where the risk score falls in comparison to certain thresholds, i.e. low risk = score < 12, intermediate risk = 12 < score < 16, and high risk = score ≥ 17; See Couchoud Fig. 2 which discloses after determining where the risk score falls in comparison to certain thresholds, and depending on the severity of the risk score, commencing rapid, comprehensive assessment, multidisciplinary approach, and other advice in order to increase the risk or incorporated functional status of the patient).

Claim 35 –
Regarding Claim 35, Couchoud and Soykan disclose the system of Claim 24 in its entirety.  Couchoud further discloses a system, comprising:
providing the one or more treatment plans to treat the dialysis patient based on a downward trend of the functional status score for the dialysis patient (See Couchoud Abstract which discloses identifying risk groups, i.e., a low risk group (risk score under 12 points, 3-month expected mortality under 20%), an intermediate risk group (risk score from 12-16 points, 3-month mortality between 20% and 40%), and a high risk group (risk score over 17 points, 3-month mortality over 40%);  See Couchoud Fig. 2 on pp. 1183 which discloses the step of “Score Evaluation” and then the algorithm splitting into 3 blocks, depending on where the risk score falls in comparison to certain thresholds, i.e. low risk = score < 12, intermediate risk = 12 < score < 16, and high risk = score ≥ 17; See Couchoud Fig. 2 which discloses after determining where the risk score falls in comparison to certain thresholds, and depending on the severity of the risk score, commencing rapid, comprehensive assessment, multidisciplinary approach, and other advice in order to increase the risk or incorporated functional status of the patient).







Response to Arguments
Applicant's arguments filed 30 August 2022 have been fully considered but they are not persuasive.
Regarding Claim Objections to Claims 1 & 24, Applicant argues on pp. 10 of Arguments/Remarks that Claims 10 & 24 have been amended to provide appropriate corrections to overcome the Claim Objections set forth in the previous Office Action.  Examiner agrees with Applicant’s arguments.  Therefore, the Claim Objections to Claims 1 & 24 from the previous Office Action have been withdrawn.  However new Claim Objections have been issued for Claims 10, 12-16, 19-23, 31, & 34.
Regarding 35 U.S.C. 112(b) rejections of Claims 1, 10, & 24, Applicant argues on pp. 10 of Arguments/Remarks that the Claims have been amended to overcome the previously set forth 35 U.S.C. 112(b) rejections.  Examiner agrees with Applicant’s arguments.  Therefore, the 35 U.S.C. 112(b) rejections of Claims 1, 10, & 24 have been withdrawn.
Regarding 35 U.S.C. 101 rejections of Claims 1, 5-10, 12-16, 19-24, & 26-35, Applicant argues on pp. 10-11 of Arguments/Remarks that the Claims do not recite a judicial exception under step 2A, Prong One of the Mayo/Alice framework because a human would not be able to reasonably perform in the human mind in an accurate and efficient manner the determining of a functional status score model based on monitoring parameters of a population of dialysis patients.  Examiner respectfully disagrees with Applicant’s arguments.  It is not unreasonable to expect that the currently recited methods/steps could be performed in the human mind.  As set forth in MPEP 2106.04(III)(A), claims that can practically be performed in the human mind including for example, observations, evaluations, judgments, and opinions and even more specifically, a claim to a method for collecting and comparing known information recite a Mental Process.  In the instant set of Claims, the system receives medical data from ESRD patient populations and compares said medical data parameters for each new patient to population parameters or known averages/ranges based on population statistics in order to produce a model that is used for diagnosing or prescribe treatments for said patients, and based on said model parameters, adjusting a dialysis machine, treatment, or medicine related to a dialysis session of the patient.  This clearly falls within the aspects of performing evaluations and judgments, as well as collecting and comparing known information within the ESRD patient population.  While a population can include numerous people/patients, MPEP 2106.04(III)(B) further states that the courts consider a mental process anything that can be performed in the human mind, or by a human using a pen and paper, and thus creating a linear model from a population of patients.  Determining a model for varying aspects or parameters of the dialysis machine, under broadest reasonable interpretation, could be determined a model that best represents the collected data, averages, etc. such as a linear regression models, least-squares regression models, etc., for certain data collected for certain aspects of the treatment device and/or the disease progression of the patient, which can be performed within the human mind, using pen-and-paper.  Applicant further specifies in dependent claims that the processing of one or more patient parameters constitutes calculating a mean value and/or Z-score calculation (which is simply calculated by subtracting the population mean from an individual raw score and then dividing the difference by the population standard deviation as defined by Wikipedia “Standard Score or Z-score”) for an individual population parameter which can also be reasonably performed by a human using pen and paper.  Following this, the system simply compares newly collected patient information, plugs said information into the model parameters, and compares said calculated population parameters to the model-generated patient information and makes a determination or adjustment to the dialysis machine for purposes of diagnosis and prescribing/optimizing treatments for said patient, constituting steps that can all be reasonably be performed in the human mind or using a physical aid or pen and paper or via plugging in information into a generic computer.  The Claims do further mention an integrated care system communicatively coupled to at least one dialysis machine to automatically provide the updated dialysis treatment prescription, however, as described in MPEP 2106.04(III)(C), the recitation of a mental process as being performed on a computer does not preclude the mental process from being reasonably performed in the human mind.  For instance, the care system providing the updated dialysis treatment prescription to a dialysis machine, could easily be replaced with a human providing the specifics of a dialysis treatment manually to a dialysis machine, and therefore does not add more particulars or to or meaningfully limit the Claims aside from performing a mental process on a generic computer or using a computer as a tool for implementing/performing said mental process.  Accordingly, it is determined that the Claims recite an abstract idea, i.e., a mental process.  Therefore, Claims 1, 5-10, 12-16, 19-24, & 26-35 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 101 rejections of Claims 1, 5-10, 12-16, 19-24, & 26-35, Applicant further argues on pp. 11 of Arguments/Remarks that even if the Claims do recite a judicial exception, then said judicial exception is integrated into a practical application, i.e., the Claims apply the alleged judicial exception to affect a particular treatment or prophylaxis for a disease or a medical treatment and/or the abstract idea is meaningfully implemented into a “particular computing environment”, allowing for a practical application of the recited abstract idea.  Examiner respectfully disagrees with Applicant’s arguments. To begin, the Claims are not implemented into a “particular computing environment”, as argued by Applicant on pp. 10 of Arguments/Remarks.  That is, the mental process is being performed on a generic computer or using the generic functionalities of a computer and the results of said mental process are then transmitted from one computing system (the integrated care system) to another (the dialysis machine), and therefore does not go beyond generally linking the use of the alleged abstract idea to a particular technological environment. While the Claims do further recite the integrated care system being coupled to the dialysis machine and being operative to automatically provide treatment parameters or updated dialysis treatment prescription to the dialysis machine, this still represents generic functionalities of computers.  For instance, there is no further recitation that the treatment plan is actively enacted or performed by said dialysis machine, rather the treatment plan is simply transmitted from the integrated care system to the dialysis machine, i.e. a typical functioning of computer systems, without further action in response to said transmission.  Furthermore, the instant Claims are not directed towards a novel, particular treatment or prophylaxis for patients with ESRD.  Rather, the instant Claims are directed towards calculating parameters/scores in order to apply already-existing ESRD treatments to the patient, as they match cases, criteria, data, etc. of previous ESRD patients, as opposed to creating a novel, particular treatment or prophylaxis for treating the disease itself.  Accordingly, the judicial exception is not integrated into a practical application, and Claims 1, 5-10, 12-16, 19-24, & 26-35 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 103 rejections of Claims 1, 10, & 24, Applicant argues on pp. 12-13 of Arguments/Remarks that the newly amended independent Claims overcome the previously recited portions of Couchoud that were found in the previous Office Action because the newly amended limitations are not fully taught by previously cited portions of Couchoud and Soykan.  Examiner agrees with Applicant’s arguments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection has been made under 35 U.S.C. 103 over Couchoud, in view of Soykan.  This new grounds of rejection relies on Couchoud and Soykan to teach the newly amended limitations that which previously cited portions of Couchoud and Soykan did not, such as the use of databases or registries coupled to a system or analysis device; the pool of patients comprising the dialysis patient; the updated dialysis treatment plan comprising a change to a prescription for the medication; receiving, at an integrated care system from a dialysis treatment machine communicatively coupled to the integrated care system during a dialysis treatment of a dialysis patient, signals comprising indications of parameters of the dialysis treatment of the dialysis patient, the dialysis treatment comprising administering a medication to the patient according to a treatment plan; the functional status score model based on monitoring parameters of a population of dialysis treatments over a predetermined time period, the functional status score model determined for the population of dialysis patients, plotted over time for the following dialysis events: renal treatments, progressive illness, kidney function recovery, transplant, withdrawal from treatment, and/or death; sending, to the dialysis treatment machine, commands comprising an indication of the updated dialysis treatment plan and the change to the prescription for the medication, the commands further comprising an indication to automatically provide the updated dialysis treatment prescription to dialysis patient during the dialysis treatment.  These newly cited portions of Couchoud and Soykan can be found above and effectively disclose the use of population databases that which are communicatively coupled to a system or analysis device, a pool of patients comprising the dialysis patient for purposes of updating a dialysis treatment plan for the dialysis patient, plotting the model over time for varying portions or events of the dialysis patient such as renal treatment, progressive illness, kidney function recovery, transplant, and/or death, and utilizing the varying aspects of the functional status score model for automatically providing he updated dialysis treatment prescription to the dialysis patient during treatment.  This new grounds or rejection is presented above in the ’35 U.S.C. 103 rejections’ section of this Office Action.  Therefore, Claims 1, 10, & 24 remain rejected under 35 U.S.C. 103 over Couchoud, in view of Soykan.
Regarding 35 U.S.C. 103 rejections of Claims 5-9, 12-16, 19-23, & 26-35, Applicant argues on pp. 12-13 of Arguments/Remarks that because independent Claims 1, 10, & 24 are purportedly allowable over the prior art, dependent Claims 5-9, 12-16, 19-23, & 26-35 should also be allowable over the prior art because they are dependent from purportedly allowable independent Claims 1, 10, & 24.  Examiner respectfully disagrees with Applicant’s arguments.  As stated above, a new grounds of rejection has been made under 35 U.S.C. 103 over Couchoud in view of Soykan and independent Claims 1, 10, & 24 remain rejected under 35 U.S.C. 103.  Accordingly, dependent Claims 5-9, 12-16, 19-23, & 26-35 which are dependent from rejected, independent Claims 1, 10, & 24 also remain rejected under 35 U.S.C. 103.











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gaweda et al. (U.S. Patent Publication No. 2013/0085772) discloses personalized dosing of pharmacologic agent such that a dosing regimen can be sent to a device for administering said dosing of the pharmacologic agent to the patient and utilizes fuzzy modeling for optimizing the dosing;
Van Antwerp et al. (U.S. Patent Publication No. 2012/0220528) discloses a system for treating kidney disease and kidney disease with associated heart failure using population trending and modelling and subsequently delivering instructions to an external or implantable programmable pump;
Yu et al. (U.S. Patent Publication No. 2010/0010424) discloses a dialysis system such that a treatment regimen is generated and optimized by a system and effectively implemented in a dialysis pump.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is 571-270-5801. The examiner can normally be reached M-F 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R. MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        11/30/22

/Jonathan Ng/Primary Examiner, Art Unit 3619